Case 1:20-cv-02773-RDB Document1-6 Filed 09/23/20 Page 1 of 3

7

, NOVA SERVICES INC.,
A Maryland Corporation
2500 Grays Road
Dundalk, Maryland 21222

Plaintiff,

Vv.

RECLEIM NOVA, LLC,

A Delaware Limited Liability Company
34 Old Ivy Road, Suite 200

Atlanta, Georgia 30342

Serve on Resident Agent;

The Corporation Trust Incorporated
2405 York Road, Ste. 201
Timonium, Maryland 21093

And

RECLEIM, LLC,

A Delaware Limited Liability Company
34 Old Ivy Road, Suite 200

Atlanta, Georgia 30342

Serve on Resident Agent;

The Corporation Trust Incorporated
2405 York Road, Ste. 201
Timonium, Maryland 21093

And

BLUE GRANITE LOGISTICS, LLC,
A Nelaware Limited Liability Company
125 Marshall Street

Graniteville, South Carolina 29223

Serve on Resident Agent:

CT Corporation System

2 Office Park Court, Suite 103
Columbia, South Carolina 29223

And

* IN THE

* CIRCUIT COURT

* FOR

* BALTIMORE COUNTY

CbB-CVED-RIET

* Case Number:

* ORDER DIRECTING ISSUANCE OF
* WRIT OF ATTACHMENT
BEFORE JUDGMENT

Page 1 of 3

 
Case 1:20-cv-02773-RDB Document 1-6 Filed 09/23/20 Page 2 of 3

1LL SEA INVESTMENTS, LLC, *
A Georgia Limited Liability Company
34 Old Ivy Road, Suite 200 ‘k

Atlanta, Georgia 30342

Serve on Resident Agent:

Pete Davis  *
34 Old Ivy Road, Suite 200
Atlanta, Georgia 30342 *
Defendants. *
* # * %* 4 * K * * Ey # 2k *
ORDER DIRECTING

ISSUANCE OF WRIT OF ATTACHMENT BEFORE JUDGMENT

The Plaintiff, Nova Services Inc,’s, Request For Order Directing Issuance Of Writ Of
Attachment Before Judgment having been read and considered, together with the supporting
Affidavit of Guy T. Naylor, Plaintiff’s President, and the Plaintiff's Complaint, it is this

Ace day of August, 2020, by the Circuit Court for Baltimore County, found,
determined and ordered as follows:

This Court hereby finds in accordance with Md. Ann. Code, Courts and Judicial
Proceedings Article (“CJ”) §$3-303(c) and 3-304(b), that good and sufficient cause exists for the
issuance of a Writ of Attachment before Judgment against the Defendants, Recleim Nova, LLC,
a Delaware limited liability company registered to do business in Maryland, Recleim Nova
LLC’s parent member, Recleim, LLC, Blue Granite Logistics, LLC, and its manager, LL Sea
Investments, LLC, based on this Court’s finding that, in violation of the Maryland Uniform
Fraudulent Conveyance Act, Md, Ann, Code Commercial Law Article (“CL”) §15-201 ef seq.,
the Defendants have actively engaged or participated in the assignment, disposal of, concealment
or removal of Recleim Nova, LLC’s assets from the State of Maryland with the intent to defraud
its creditors, including the Plaintiff, or there is a substantial likelihood that the Defendants will
act in concert to do such acts, pending a hearing on the merits of the Plaintiff's action.

Therefore, it is hereby ORDERED and DIRECTED that the Clerk of the Court shall issue
a writ of attachment conditioned on the filing of a bond in the amount of 8 “ow. oem
and directing the Sheriff to levy upon the following personal property belonging to Recleim
Nova, LLC, located on a part of the premises at 2500 Grays Road, Dundalk, Maryland 21222:

 

CAT 320 Excavator with an approximate valuc of $15,000.00

Volvo L120 Loader with an approximate value of $20,000.00

| Horizontal baler with an approximate value of $25,000.00

| Horizontal baler with an approximate value of $10,000.00

At least 10 Downstroke balers with an approximate value of $2,000.00 each

Page 2 of 3
Case 1:20-cv-02773-RDB Document 1-6 Filed 09/23/20 Page 3 of 3

4

1 Shear Shredder with an approximate valuc of $10,000.00
2 Styrofoam densifiers with an approximate value of $10,000.00 cach.

The Sheriff shall execute such Writ in accordance with the provisions of Maryland Rule
1.642. The Sheriff is authorized to cause the above-described property to removed from the
premises at 2500 Grays Road, Dundalk, Maryland 21222, to a secure facility at Tradepoint
Atlantic’s logistics center in Sparrows Point, Maryland.

Subject to a further Order extending the attachment in accordance with the provisions of
Mad, Rule 2-1 #5(f), the attachment shall dissolve 60 days after the Sheriff makes the levy.

A copy of this Order, the Writ of Attachment, the Complaint, the Writ of Summons, the
Plaintiff's Request and Guy Naylor’s supporting Affidavit shall be served on the Defendants in
accordance with the Maryland Rules of Procedure.

  

Judge 7 7 Sew
Cireuit Court for Baltimore County, Maryland

   

True ¢ Test
JULIE Lf ENSOR, Clerk

Pera, TK. MN

"Assistant Clerk =

_ Entered: Clerk, Circuit Court for
Baltimore County, MD

August 3, 2020

Page 3 of 3

 
